Citation Nr: 1200573	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  04-29 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than November 5, 2002, for the grant of service connection of cancer of the larynx and residuals. 


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for larynx cancer and residuals of that cancer effective November 5, 2002.  The Veteran appealed the effective date assigned. 

The Veteran and his wife presented testimony at a videoconference hearing in May 2006.  A transcript of the hearing is of record.  In June 2006, the Board denied the appeal for an earlier effective date.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court set aside the June 2006 Board decision, and remanded the matter to the Board for further proceedings.  

The Board notes that the Veterans Law Judge (VLJ) who conducted the May 2006 hearing is no longer employed by the Board.  The Veteran was informed of this in an October 2008 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2011).  The Veteran indicated that he did not want to appear at an additional hearing and requested that the case be considered on the evidence of record.  

The Board previously remanded the claim in April 2009 for additional development.  As will be discussed below, the actions directed by the Board were not substantially complied with.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Board finds that another remand is necessary in this case.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In its April 2009 decision, the Board instructed the Oakland RO to ask the St. Petersburg RO to identify all possible locations of any record of a Veteran contact to the RO in 1994, to include the Benefits Delivery Network (BDN), the Beneficiary Identification and Records Locator Subsystem (BIRLS), any offsite records or data storage location, and any other possible source; to perform or obtain a new or repeat search of each possible source of a record or indication that the Veteran contacted the St. Petersburg RO in 1994 to request or inquire about VA benefits; to create a report of the steps and results of the new search, and provide that information to the Veteran and complete notice as required by 38 U.S.C.A. § 5103A(b)(2); and to issue a supplemental statement of the case (SSOC) if the claim could not be granted that included an explanation as to why the new search for a record that the Veteran contacted VA in 1994 was an adequate search.

The claims folder includes a September 2009 memorandum from the St. Petersburg RO regarding an unsuccessful search that was conducted of the file warehouse, Triage 2 Team, Pre Decisional 2 Team, BIRLS and BDN, and a July 2010 SSOC issued by the Oakland RO.  The SSOC does not include an explanation as to why the new search for a record that the Veteran contacted VA in 1994 was an adequate search.  Moreover, the Board finds that the Oakland RO failed to document that it asked the St. Petersburg RO to identify all possible locations of any record of contact in 1994 and failed to provide the information documented in the St. Petersburg memorandum to the Veteran, as required by 38 U.S.C.A. § 5103A (b)(2).  These failures must be rectified on remand.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Oakland, California RO should ask the St. Petersburg, Florida RO to identify all possible locations of any record of a Veteran contact to the RO in 1994.

2.  If the St. Petersburg RO identifies any additional location besides the file warehouse, Triage 2 Team, Pre Decisional 2 Team, BIRLS and BDN, a search of any additional identified location should be performed.  

3.  The Oakland RO should create a report of the steps and results of the search conducted in September 2009, and any new search, and provide that information to the Veteran as required by 38 U.S.C.A. § 5103A(b)(2). 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  After completion of the above, the RO should review the expanded record and determine if the Veteran's claim can be granted.  If the claim remains denied, the RO should issue a SSOC.  The SSOC should include an explanation as to why the new search for a record that the Veteran contacted VA in 1994 was an adequate search.  The RO should afford the Veteran an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



